

114 S2966 RS: District of Columbia Judicial Financial Transparency Act
U.S. Senate
2016-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 645114th CONGRESS2d SessionS. 2966[Report No. 114–359]IN THE SENATE OF THE UNITED STATESMay 23, 2016Mr. Lankford (for himself, Mr. Carper, Mr. Johnson, and Mr. Booker) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsSeptember 27, 2016Reported by Mr. Johnson, with amendmentsOmit the part struck through and insert the part printed in italicA BILLTo update the financial disclosure requirements for judges of the District of Columbia courts, and
			 to make other improvements to the District of Columbia courts.
	
 1.Short titleThis Act may be cited as the District of Columbia Judicial Financial Transparency Act.
		2.Financial disclosure requirements for judges of District of Columbia courts
 (a)Requirements describedSection 11–1530, District of Columbia Official Code, is amended to read as follows:  11–1530.Financial statements (a)Pursuant to such rules as the Commission shall promulgate, each judge of the District of Columbia courts shall, within one year following the date of enactment of the District of Columbia Court Reorganization Act of 1970 and at least annually thereafter, file with the Commission a report containing the following information:
 (1)(A)The source, type and amount of the judge’s income which exceeds $200 (other than income from the United States government and income referred to in subparagraph (C)) for the period covered by the report.
 (B)The source and type of the judge’s spouse’s income which exceeds $1,000 (other than income from the United States government and income referred to in subparagraph (C)) for the period covered by the report.
 (C)The source and type of income which consists of dividends, rents, interest, and capital gains received by the judge and the judge’s spouse during such period which exceeds $200 in amount or value, and an indication of which of the following categorieswhether the amount or value of such item of income is within—
 (i)not more than $1,000,; (ii)greater than 1,000 but not more than $2,500,;
 (iii)greater than $2,500 but not more than $5,000,; (iv)greater than $5,000 but not more than $15,000,;
 (v)greater than $15,000 but not more than $50,000,; (vi)greater than $50,000 but not more than $100,000,;
 (vii)greater than $100,000 but not more than $1,000,000,; (viii)greater than $1,000,000 but not more than $5,000,000,; or
 (ix)greater than $5,000,000. (2)The name and address of each private foundation or eleemosynary institution, and of each business or professional corporation, firm, or enterprise in which the judge was an officer, director, proprietor, or partner during such period.
 (3)The identity and category of value (as set forth in subsection (b)) of each liability of $10,000 or more owed by the judge or by the judge and the judge’s spouse jointly at any time during such period.
 (4)The source and value of all gifts in the aggregate amount or value of $250 or more from any single source received by the judge during such period, except gifts from the judge’s spouse or any of the judge’s children or parents.
 (5)The identity of each trust in which the judge held a beneficial interest having a value of $10,000 or more at any time during such period, and in the case of any trust in which the judge held any beneficial interest during such period, the identity, if known, of each interest in real or personal property in which the trust held a beneficial interest having a value of $10,000 or more at any time during such period. If the judge cannot obtain the identity of the trust interest, the judge shall request the trustee to report that information to the Commission.
 (6)The identity and category of value (as set forth in subsection (b)) of each interest in real or personal property having a value of $10,000 or more which the judge owned at any time during such period.
 (7)The amount or value and source of each honorarium of $250 or more received by the judge and the judge’s spouse during such period.
 (8)The source and amount of all money, other than that received from the United States government, received in the form of an expense account or as reimbursement for expenditures from any source aggregating more than $250 during such period.
 (9)The source and amount of all waivers or partial waivers of fees or charges accepted by the judge on behalf of the judge or the judge’s spouse, domestic partner, or guest during such period.
 (b)For purposes of paragraphs (3) and (6) of subsection (a), the categories of value set forth in this subsection are—
 (1)not more than $15,000; (2)greater than $15,000 but not more than $50,000;
 (3)greater than $50,000 but not more than $100,000; (4)greater than $100,000 but not more than $250,000;
 (5)greater than $250,000 but not more than $500,000; (6)greater than $500,000 but not more than $1,000,000;
 (7)greater than $1,000,000 but not more than $5,000,000; (8)greater than $5,000,000 but not more than $25,000,000;
 (9)greater than $25,000,000 but not more than $50,000,000; and (10)greater than $50,000,000.
 (c)(1)Reports filed pursuant to this section shall, upon written request, and notice to the reporting judge for purposes of making an application to the Commission for a redaction pursuant to paragraph (2), be made available for public inspection and copying within a reasonable time after filing and during the period they are kept by the Commission (in accordance with rules promulgated by the Commission), and shall be kept by the Commission for not less than three years.
 (2)This section does not require the public availability of reports filed by a judge if upon application by the reporting judge, a finding is made by the Commission that revealing personal and sensitive information could endanger that judge or a family member of that judge, except that a report may be redacted pursuant to this paragraph only—
 (A)to the extent necessary to protect the individual who filed the report or a family member of that individual; and
 (B)for as long as the danger to such individual exists. (d)The intentional failure by a judge of a District of Columbia court to file a report required by this section, or the filing of a fraudulent report, shall constitute willful misconduct in office and shall be grounds for removal from office under section 11–1526(a)(2)..
 (b)Effective dateThe amendment made by subsection (a) shall apply with respect to reports filed under section 11–1530, District of Columbia Official Code, that cover periods beginning during or after 2016.
			3.Authority of Probate Division to use magistrate judges
 (a)In generalSection 11–1732(j)(5), District of Columbia Official Code, is amended by striking Family Divisions and inserting Probate Divisions, and the Family Court,. (b)Technical and conforming amendmentSection 11–1732(j)(4)(A), District of Columbia Official Code, is amended by striking Family Division and inserting Family Court.
			4.Authority of District of Columbia courts to accept certain types of payments
 (a)In generalSubchapter III of chapter 17 of title 11, District of Columbia Code, is amended by adding at the end the following:
				
					11–1748.Authority of courts to accept certain types of payments
 (a)DefinitionsIn this section, the term electronic funds transfer— (1)means a transfer of funds, other than a transaction by check, draft, or similar paper instrument, that is initiated through an electronic terminal, telephone, or computer or magnetic tape for the purpose of ordering, instructing, or authorizing a financial institution to debit or credit an account; and
 (2)includes point of sale transfers, automated teller machine transfers, direct deposit or withdrawal of funds, transfers initiated by telephone, and transfers resulting from debit card transactions.
							(b)Authority To accept credit card payments and electronic funds transfers
 (1)In generalThe District of Columbia courts may accept payment of fines, fees, escrow payments, restitution, bonds, and other payments to the courts by credit card or electronic funds transfer.
 (2)Use of vendors and third party providersThe Executive officer— (A)may contract with a bank or credit card vendor, or other third party provider, for purposes of accepting payments by credit card or electronic funds transfer; and
 (B)shall make every effort to find the lowest cost vendor for purposes of accepting such payments. (3)Responsibility for paying feesUnder any contract entered into under paragraph (2), the person making the payment shall be responsible for covering any fee or charge associated or imposed with respect to the method of payment.
 (4)Completion of paymentIf a person elects to make a payment to the District of Columbia courts by a method authorized under paragraph (1), the payment shall not be deemed to be made until the courts receive the funds.
							(c)Authority To accept checks
 (1)In generalThe District of Columbia courts may accept payment of fines, fees, escrow payments, restitution, bonds, and other payments to the courts by check.
 (2)Use of check guarantee vendorThe Executive Officer— (A)may contract with a check guarantee vendor for purposes of accepting payments by check; and
 (B)shall make every effort to find the lowest cost vendor for purposes of accepting such payments. (3)Responsibility for paying feesUnder any contract entered into under paragraph (2), the person making the payment by check shall be responsible for covering any fee or charge associated or imposed with respect to the method of payment.
 (d)Liability for non-PaymentIf a check or other method of payment, including payment by credit card, debit card, or charge card, so received is not duly paid, or is paid and subsequently charged back to the District of Columbia courts, the person by whom such check or other method of payment has been tendered shall remain liable for the payment, to the same extent as if such check or other method of payment had not been tendered..
 (b)Technical and conforming amendmentThe table of sections for subchapter III of chapter 17 of title 11, District of Columbia Code, is amended by adding at the end the following:
				11–1748. Authority of courts to accept certain types of payments..
			5.Increase in maximum amount in controversy permitted for cases under jurisdiction of Small Claims
			 and Conciliation Branch of Superior Court
 (a)In generalSection 11–1321, District of Columbia Official Code, is amended by striking $5,000 and inserting $10,000. (b)Effective dateThe amendment made by subsection (a) shall apply to any case filed in the Superior Court of the District of Columbia on or after the date of enactment of this Act.
			6.Authority to approve compensation of attorneys in excess of maximum amount
 (a)In generalSection 11–2604(c), District of Columbia Official Code, is amended by striking the last sentence and inserting The chief judge may delegate such approval authority to an active or senior judge..
 (b)Effective dateThe amendment made by subsection (a) shall apply with respect to any case or proceeding initiated on or after the date of enactment of this Act.
			6.Authority to approve compensation of attorneys in excess of maximum amount
			(a)In general
 (1)Criminal defense appointmentsSection 11–2604(c), District of Columbia Official Code, is amended by striking the last sentence and inserting the following: Each chief judge may delegate such approval authority to an active or senior judge in the court in which the chief judge sits..
 (2)Child abuse and neglect appointmentsSection 16–2326.01(f), District of Columbia Official Code, is amended— (A)by striking (f)(1) and inserting (f);
 (B)by striking paragraph (2); and (C)by adding at the end the following: Each chief judge may delegate such approval authority to an active or senior judge in the court in which the chief judge sits..
 (b)Effective dateThe amendments made by subsection (a) shall apply with respect to any case or proceeding initiated on or after the date of enactment of this Act.September 27, 2016Reported with amendments